Exhibit 10.1

FINAL VERSION

April 13, 2018

BY HAND

Mr. Keith Cline

 

Re: CEO Appointment of CorePoint Lodging Inc.

Mr. Cline:

On behalf of CorePoint Lodging Inc. (the “Company”), I am pleased to offer you
employment as its President and Chief Executive Officer, reporting to the
Company’s Board of Directors (the “Board”), with a start date on the date on
which the spin-off of the Company from La Quinta Holdings, Inc. is effective
(the “Effective Date”). This offer, and the opportunity it represents, is
extended with great confidence in your abilities, and we are excited to have you
lead the Company to successes.

In addition to your position as President and Chief Executive Officer, during
your employment with the Company you will serve as member of the Board, subject
to the terms of the Company’s By-Laws, and, subject to any legal limitations,
the Company will nominate you for reelection to the Board upon expiration of any
applicable director term that expires during your employment with the Company.

As a condition of your employment with the Company, you agree to observe and
comply with all of the rules, regulations, policies and procedures established
by the Company from time to time and all applicable laws, rules and regulations
imposed by any governmental regulatory authority from time to time. Without
limiting the foregoing, you agree that during your employment with the Company,
you will devote your full business time, attention, skill and best efforts to
the performance of your employment duties and you are not to engage in any other
business or occupation while you are employed with the Company. This will not,
however, limit your ability from (i) serving, with the prior written consent of
the Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing your personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), and
(iii) shall be limited by you so as not to materially interfere, individually or
in the aggregate, with the performance of your duties and responsibilities to
the Company.

During your employment with the Company, the Company will provide you with the
following compensation and benefits:

Base Salary: Your annual base salary shall be $795,675, subject to increase (but
not decrease) as may be approved by the Compensation Committee of the Board (the
“Compensation Committee”) from time to time. Your base salary will be payable in
accordance with the Company’s regular payroll practices.

Annual Bonus: During each fiscal year of your employment with the Company, you
will be eligible to participate in the Company’s annual bonus program applicable
to senior executive officers, as adopted by the Compensation Committee in
respect of each applicable year, and under which you be eligible to receive an
annual incentive bonus, with a target bonus amount equal to 100% of your base
salary. The annual bonus for the 2018 fiscal year will be pro-rated to reflect
your partial year of service. The actual annual bonus amount will be based upon
achievement of Company and individual performance targets established by the
Compensation Committee for the fiscal year to which the bonus relates, and will
be paid to you in accordance with the terms of the annual bonus program at the
same time bonuses are generally paid to other senior executive officers of the
Company.



--------------------------------------------------------------------------------

Long-Term Incentives: In addition to your cash compensation, you will be
eligible to participate in the Company’s long-term incentive program in a manner
consistent with other senior executive officers of the Company, and will be
eligible to receive annual grants under such program in amounts and in a form
determined by the Compensation Committee.

For the 2018 fiscal year, your long-term incentive award will be in the form of
Restricted Stock that will vest in three substantially equal installments on
December 15, 2018, and on each of the first and second anniversaries of such
date, and the remainder of which will be in the form of Performance Share Units
that vest based on the achievement of Company performance metrics, which will be
established by the Compensation Committee in consultation with you. The number
of shares of Restricted Stock granted will equal $1.8 million divided by the
closing price of the shares of the Company on the Effective Date (the “Initial
Closing Price”), and the number of Performance Share Units granted will have a
target value of $1.2 million, based on the Initial Closing Price. As with the
other senior executives, these awards will be granted under the Company’s 2018
Omnibus Incentive Plan, which is expected to be approved prior to the Effective
Date (the “Incentive Plan”), and will be subject to the terms of the Incentive
Plan as well as the applicable award agreement (each, an “Award Agreement”) that
you will be required to execute in connection with the grants.

If you undergo a qualifying termination of employment (i.e., by the Company
without Cause or by you with Good Reason, each as defined in the CorePoint
Lodging Inc. Executive Severance Plan (the “Executive Severance Plan”)), you
will remain eligible to vest in your long-term incentives as follows:

 

  •   With respect to the Restricted Stock award, if such qualifying termination
occurs prior to a Change in Control (as defined in the Incentive Plan), then you
will vest in the portion of such award that would have vested on the next
scheduled vesting date, and if such qualifying termination occurs on or
following a Change in Control, then you will fully vest in such award. In
addition, if your employment with the Company terminates as a result of your
death or Disability (as defined in the Incentive Plan) (whether before, on or
following a Change in Control), then you will fully vest in such award.

 

  •   With respect to the Performance Share Units, if you undergo a qualifying
termination or if your employment with the Company terminates as a result of
your death or Disability, in each case, prior to a Change in Control, you will
be eligible to vest in a pro rata portion of such award, subject to achievement
of the applicable performance metrics based on actual performance through the
date of such termination. In the event of a Change in Control prior to the
Regular Vesting Date (as will be defined in the Award Agreement), then you will
be eligible to vest in a portion of such award, subject to achievement of the
applicable performance metrics based on actual performance through the Change in
Control.

In addition, in connection with your appointment as President and Chief
Executive Officer, the Company will award you (i) a one-time grant of Restricted
Stock under the Incentive Plan, with a grant date value of $1,875,000, based on
the Initial Closing Price, which, subject to your continued employment through
the applicable date, shall vest on the third anniversary of the date of grant
and (ii) a one-time grant of Restricted Stock under the Incentive Plan, with a
grant date value of $1,875,000, based on the Initial Closing Price, which,
subject to your continued employment through the applicable date, shall vest on
the fourth anniversary of the date of grant. Such awards of Restricted Stock
shall otherwise be subject to the terms of an Award Agreement that you will be
required to execute in connection with such grant. If you undergo a qualifying
termination of employment (i.e., by the Company without Cause, by you with Good
Reason, or as a result of your death or Disability), you will fully vest in such
award.

 

2



--------------------------------------------------------------------------------

Benefits: Commencing on May 15, 2018, it is anticipated that you will be
eligible to participate in the various benefit plans which are expected to be
offered by the Company from time to time, including health, insurance,
retirement, vacation/PTO and other benefits, in each case, subject to the terms
and conditions set forth in the applicable benefit plan. You will also
participate in the Executive Severance Plan in accordance with its terms.

Taxes: All of the compensation and benefits provided to you by the Company shall
be subject to reduction for taxes as required by applicable law.

This letter is not intended to create an employment contract for any set period
of time, rather your employment with the Company is “at will”, meaning you or
the Company may terminate your employment at any time or for any reason, with or
without notice. The “at will” nature of your relationship with the Company may
not be modified or amended except by written agreement between you and the
Board.

This letter supersedes and replaces, as applicable, any and all agreements
between you and the Company, with respect to all subject matters included in
this letter.

To accept your appointment as President and Chief Executive Officer of the
Company, please execute this letter where indicated below, and return the
executed copy to La Quinta Holding Inc.’s General Counsel. This letter may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.
The execution of this letter may be by actual or facsimile signature. The letter
shall be governed by and construed in accordance with the laws of the State of
Texas applicable to contracts made and to be performed entirely within such
State.

 

Sincerely, /s/ Mark Chloupek Mark Chloupek

 

3



--------------------------------------------------------------------------------

Agreed and Accepted this 13 day of April, 2018 /s/ Keith Cline Keith Cline

 

[Signature Page to CorePoint Lodging Inc. Offer Letter]